Citation Nr: 0948917	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin disorders to 
include cancer and psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970 
and has reported service in the Reserve from 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the RO.   

As an initial matter, the Board notes that the Veteran stated 
on his Substantive Appeal (VA Form 9) that he conceded the 
matter of service connection for a shoulder problem and was 
no longer appealing that issue.  

As a result, the issue of service connection for right 
shoulder problems has not been certified and, as such, the 
Board has not been vested with jurisdiction over that claim.  
38 C.F.R. § 20.202 (2009).  

The issue of service connection for skin disorders to include 
cancer and psoriasis is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The record reflects that the Veteran submitted additional 
evidence in February, July, and September 2007, after the RO 
issued a January 2007 Statement of the Case (SOC).  This 
evidence consists of a lay statement from the Veteran's 
spouse, lay statements from the Veteran, and evidence of his 
receipt of the Republic of Vietnam Gallantry Cross Unit 
Citation with Palm.  

The Veteran submitted these additional documents prior to the 
certification of his appeal to the Board, but the RO did not 
issue a supplementary statement of the case (SSOC) clearly 
stating consideration of this evidence.  

However, the RO did note on an April 2008 appeal 
certification worksheet that all pertinent evidence had been 
discussed, no additional evidence had been provided, and all 
due process requirements had been met.  

The Board observes that the statements submitted by the 
Veteran after the January 2007 SOC restate contentions 
(regarding his service and medical history) that he raised in 
earlier letters (dated October 2005 and January, April, 
August, and September 2006).  Evidence of receipt of the 
Gallantry Cross is not pertinent to the claim on appeal.  

Although the Veteran's wife had not prior submitted a 
statement, her letter simply reiterates the Veteran's 
contention that he had symptoms of a skin disorder prior to 
any service in Germany and, as such, might be considered 
cumulative.  Only "pertinent" evidence submitted by the 
Veteran to the Board must be reviewed by the agency of 
original jurisdiction (AOJ) prior to appellate review.  38 
C.F.R. § 20.1304(c) (2009).  

The Board is mindful that it cannot undertake an initial 
review of pertinent evidence unless the Veteran has submitted 
a waiver or if the full claim can be allowed on appeal.  

Although the Board has not received a waiver from the Veteran 
and the record requires additional development, the claims 
file indicates that the RO, in completing its certification 
of this appeal, reviewed the evidence and determined it was 
not pertinent.  

The Board has determined that in this case, regardless of any 
evidence submitted after the issuance of the SOC, a remand is 
necessary.  For this reason, even if the additional evidence 
was pertinent and not cumulative, the absence of a waiver 
does not prejudice the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens with no benefit 
flowing to the Veteran).  

However, the RO is reminded that, after performing the below-
directed development, it should review all the evidence of 
record, re-adjudicate the Veteran's claim, and issue him an 
SSOC.  

The Veteran has claimed service connection for skin disorders 
secondary to Agent Orange exposure and has presented evidence 
of diagnoses of psoriasis, non-melanoma skin cancer, and 
actinic keratoses.  

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that, for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e) (2009).  

If a veteran is found to have been exposed and/or presumed to 
have been exposed to an herbicide agent during active service 
in the Republic of Vietnam, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. §§ 3.307(d) are also 
satisfied: chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  

Based on the Veteran's service record, the RO conceded in a 
June 2006 rating decision that he has been exposed to Agent 
Orange, but noted that his claimed conditions were not listed 
in the presumptive provisions.  

The Board notes that, notwithstanding these provisions, a 
veteran is not precluded from establishing service connection 
for other disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998); and see Brock v. 
Brown, 10 Vet. App. 155, 160- 61 (1997).  

Further, even if the Veteran is unable to prove direct 
causation by Agent Orange exposure, applicable laws and 
regulations permit service connection for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Generally, veterans are presumed to have entered service in 
sound health condition, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  See 38 U.S.C.A. § 1110 (West 2002).  The 
Veteran's enlistment examination report, dated February 1966, 
reflects that he did not have a current skin disorder or a 
history thereof.  

The Board notes that the Veteran has alleged that his service 
treatment records are incomplete, he has stated that he 
developed skin lesions late in his tour of duty in Vietnam 
and was treated for "jungle fungus," and he reported 
additional treatment from Nuremburg Hospital in Germany, and, 
after service, by private physicians.  See lay statements of 
January and April 2006.  Further, the report of a December 
1975 examination (presumably from the period of reserve 
service noted on the Veteran's claim) reflects a diagnosis of 
psoriasis.  

Loss of service treatment records does not create a 
heightened benefit of the doubt, but it does create a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision. Cromer v. Nicholson, 19 Vet.App. 215 (2005); 
affirmed 455 F.3d 1346 (2006); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  

Further, although there is no record of a skin disorder 
during the Veteran's initial period of service, the Board 
notes that a showing of continuity of symptomatology after 
service may support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The 
Veteran has stated that he developed, and received treatment 
for, a skin condition while serving in Vietnam and in 
Germany.  Although, per Savage, he may not be competent to 
diagnose a skin condition, he can report his observable 
symptoms.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims addressed when a 
VA medical examination must be provided as required by 38 
U.S.C.A. § 5103A.  

Specifically, the Court held that, in order for an 
examination to be provided, the record must contain some 
indication that a current disability or symptoms may be 
associated with service; it noted that this established a low 
threshold and required only that evidence "indicate" that 
there "may" be a nexus between the two.  Id.  Due to VA's 
heightened duty under Cromer and Russo and the above evidence 
indicating the possibility of a nexus between the Veteran's 
skin conditions and his service, the Board finds that an 
examination is warranted.  

In regard to the Veteran's contention that his service 
treatment records are incomplete, the Board observes that the 
RO made a December 2005 inquiry for "complete medical/dental 
records" for his period of active duty service and received 
"all available" records in response.  

However, in accordance with Washington v. Nicholson, 19 
Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must 
submit inquiries to both the National Personnel Records 
Center and the National Archives if unable to locate 
pertinent records through other channels.  

There is no indication that the RO made additional attempts 
to obtain other records from the Veteran's first period of 
service, made a formal finding as to the unavailability of 
any such records, or, as required by 38 C.F.R. § 3.159(e), 
informed the Veteran of the status of his records and advised 
him of alternative forms of evidence that can be developed to 
substantiate the claim, including but not limited to "buddy 
certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  
261, 263-264 (1992).  

In regard to records from any subsequent reserve service, the 
Board observes that the Veteran noted on his December 2005 
claim that he entered the Army National Guard in Baltimore, 
Maryland in 1976 for a second period of service until October 
1978.  

The claims file indicates that the RO made a December 2006 
inquiry to the Maryland National Guard for any medical 
records dated from 1976 to 1978, but received a negative 
response.  

However, the Board notes that the examination record 
submitted by the Veteran was dated in 1975 and, as there are 
no other records associated with the claims file from this 
period of service, his personnel records also are clearly 
incomplete.  

In addition to gathering government documents to assist the 
Veteran with the development of his claim, VA also has a duty 
to help by obtaining relevant, identified, private medical 
records.  

In a November 2006 letter, the Veteran indicated that Howard 
County Hospital was in possession of outstanding treatment 
records.  Further, as the last private medical records 
associated with the claims file are dated 2006, while this 
case is in remand status, the RO should determine whether or 
not the Veteran has received any additional treatment for his 
skin conditions and take appropriate steps to associate any 
such records with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO must ascertain if the Veteran 
has received any VA, non-VA, or other 
pertinent medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited 
to records from Howard County Hospital.  
The Veteran should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  The 
RO/AMC should then obtain these private 
records, as well as any records of VA 
treatment (to include, but not limited 
to, records of treatment from the VA in 
New York in the 1970s) and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The RO must attempt to locate 
complete service personnel and 
treatment records for the appellant's 
terms of active duty and reserve 
service.  In accordance with Washington 
v. Nicholson, 19 Vet.App. 362 (2005) 
and 38 C.F.R. § 3.159(c)(2), the RO 
must submit inquiry to the National 
Personnel Records Center and the 
National Archives if unable to locate 
the records through other channels.  If 
no additional records can be located, 
the RO must make a formal finding as to 
their unavailability and, as required 
by 38 C.F.R. § 3.159(e), inform the 
Veteran of the status of his records 
and advise him of alternative forms of 
evidence that can be developed to 
substantiate the claim, including but 
not limited to "buddy certificates" 
and letters.  Dixon v. Derwinski, 3 
Vet. App.  261, 263-264 (1992); see 
Washington v. Nicholson, 19 Vet. App. 
362 (2005) (Remanding claim to the 
Board to address VA's duty to 
"exercise greater diligence in 
assisting the appellant with the 
development of evidence in support of 
his claim where medical records were 
lost while in VA custody.").  

3.  The RO must then schedule the Veteran 
for an examination at an appropriate VA 
facility with a health care provider of 
suitable background and experience to 
determine the existence of any current 
skin disorders and whether any such 
disability is related to, or an incident 
of, either his active duty or reserve 
service.  The following considerations 
will govern the examination:  

a.	The entire claims folder and a 
copy of this remand must be made 
available to the reviewer and the 
report must reflect review of 
pertinent material, to include all 
medical records and the Veteran's 
reports of symptoms, in the claims 
folder. 

b.	After reviewing the claims file, 
the reviewer must conduct any 
necessary tests or studies and 
provide findings with respect to any 
diagnosed skin disorder.  The 
examiner should offer an opinion, 
consistent with sound medical 
principles, as to whether it is 
likely that such disability (a) had 
its onset in service (addressing the 
Veteran's Agent Orange exposure and 
contention of in-service treatment); 
or (b) was manifested to a 
compensable degree within one year 
after service discharge; or (c) 
resulted from disease or injury 
incurred in or aggravated while 
performing active, or inactive, duty 
for training.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  All clinical findings should 
be reported in detail and correlated 
to a specific diagnosis.  The report 
prepared must be typed.  

4.  After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
to the providing physician for 
corrective action.  See 38 C.F.R. § 4.2 
(If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

5.  Thereafter, the RO must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim of 
service connection for skin disorders.  
If the benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case.  He 
must be afforded a reasonable time for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  





 Department of Veterans Affairs


